EXHIBIT 10.1


AGREEMENT OF SALE AND PURCHASE

        THIS AGREEMENT OF SALE AND PURCHASE (“Agreement”) is made and entered
into as of the 19th day of June, 2007 by and between CG STONY POINT, LLC, a
Virginia limited liability company with principal office and place of business
at 9030 Stony Point Parkway, Suite 500, Richmond, VA 23235-1936 (“Seller”), and
NTS REALTY HOLDINGS LIMITED PARTNERSHIP, a Delaware limited partnership, with
principal office and place of business at 10172 Linn Station Road, Louisville,
Kentucky 40223 (“Purchaser”).


W I T N E S S E T H:

        WHEREAS, Seller desires to sell and Purchaser desires to purchase the
property described in Section 1.1 below on the terms and conditions hereinafter
set forth;

        NOW, THEREFORE, in consideration of the mutual agreements contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

I.
Sale and Purchase; Property

        1.1     Sale and Purchase. Seller agrees to sell and convey unto
Purchaser, and Purchaser agrees to purchase and accept from Seller, for the
purchase price and subject to the terms, covenants, conditions and provisions
herein set forth, the following:

                (a)        All of that certain land more particularly described
on Exhibit “A” attached hereto and all easements and all other rights and
appurtenances belonging or in anywise pertaining thereto, if any (“Land”),
together with all structures, buildings, improvements and fixtures thereon
consisting primarily of buildings containing 202 apartment units and a clubhouse
and other buildings related thereto and commonly known as “Creeks Edge at Stony
Point Apartments” in Richmond, Virginia (collectively, the “Improvements”). The
Land and the Improvements are sometimes referred to herein as the “Real
Property”;

                (b)        Seller’s right, title and interest in and to any and
all furniture, carpeting, draperies, appliances, building supplies, equipment,
machinery, inventory, and other items of personal property owned by Seller and
presently affixed or attached to, placed or situated upon the Real Property and
used in connection with the ownership, operation and occupancy of the Real
Property, including without limitation those items described on Exhibit “B”
attached hereto (“Personalty”), but specifically excluding any items of personal
property owned by lawful tenants at or on the Real Property (“Tenants”) and
those items of personal property owned by third parties and leased to Seller;

--------------------------------------------------------------------------------

                (c)        Seller’s right, title and interest in and to all
leases to Tenants as Tenants only (“Leases”) now or hereafter affecting the Real
Property, together with all refundable security deposits of Tenants held by
Seller.

                (d)        Seller’s right, title and interest in and to all
assignable leasing, service, supply and maintenance contracts relating to the
Real Property or Personalty, more particularly described on Exhibit “C” attached
hereto (“Contracts”), other than Seller’s existing management agreement (and any
other service contract which is terminable without cost to Seller upon thirty
(30) days notice and for which Purchaser provides notice to Seller on or before
June 28, 2007 to terminate effective as of the Closing Date), which Seller shall
terminate as of the Closing Date; and all assignable general intangible rights
pertaining to the Real Property, including, but not limited to: all warranties
and guaranties presently in effect with respect to the Property; all
certificates of occupancy, operating permits, licenses, approvals and
entitlements given or made by governmental authorities with respect to the Real
Property; the name “Creeks Edge at Stony Point Apartments;” any telephone
numbers; and all architectural, structural, mechanical and electrical plans and
specifications for the Improvements and/or Real Property (“Intangibles”).

                    The items described in (a) through (d) of this Article I are
hereinafter collectively called the “Property”.

II.
Consideration

        2.1     Purchase Price. The purchase price (“Purchase Price”) to be paid
by Purchaser to Seller for the sale and conveyance of the Property shall be
$32,300,000, which shall be payable to Seller at the closing of the transaction
contemplated hereby, subject to the adjustments provided for herein (“Closing”).
The Purchase Price shall be paid in full at Closing (subject to the adjustments
provided for herein) in cash by wire transfer of immediately available funds to
a bank account designated in writing prior to Closing by Seller to Purchaser.

        2.2     Earnest Money. Within three (3) business days following the
Effective Date hereof, Purchaser shall deposit with Land America/Commonwealth
Land Title Insurance Company as escrow agent (“Escrow Agent”) the amount of Five
Hundred Thousand and 00/100 Dollars ($500,000.00) (the “Earnest Money”), which
shall be held and disbursed as specifically set forth herein. As used herein,
the term “Earnest Money” shall mean the initial Earnest Money and any additions
thereto pursuant to Section 3.3, plus any interest accrued thereon while held by
the Escrow Agent. Escrow Agent shall deposit said Earnest Money in a federally
insured interest bearing account. If the transaction contemplated hereby is
consummated in accordance with the terms and provisions hereof, the Earnest
Money shall be credited against the Purchase Price at Closing. If the
transaction is not so consummated, the Earnest Money shall be held and delivered
by the Escrow Agent as hereinafter provided.

2

--------------------------------------------------------------------------------

III.
Inspection

        3.1     Inspection Period. (a) Seller shall permit Purchaser and its
authorized agents and representatives to enter upon the Real Property at all
reasonable times and during normal business hours to inspect and conduct any
tests Purchaser deems reasonably necessary in connection with its inspection of
the Property. In the event Purchaser desires to conduct any intrusive or
destructive testing, such tests shall be conducted only upon request for
approval in writing to Seller, which approval shall not be unreasonably
withheld. Purchaser shall notify Seller, orally or in writing, of its intention,
or the intention of its agents or representatives, to enter the Real Property at
least twenty-four (24) hours prior to such intended entry (and 48 hours prior to
entry into tenanted portions of the Property). Purchaser shall bear the cost of
all its inspections and tests. It is understood that Purchaser intends to
conduct, among other tests and studies, an environmental audit, physical tests
and inspections, including soils and geotechnical testing of the Real Property,
a survey thereof and reasonable and appropriate testing and evaluation of the
Improvements and structural components therein. Purchaser also intends to review
existing environmental reports and studies, soils and/or geotechnical reports
and assessments (special or otherwise) and statements, zoning and land use, ad
valorem and personal property tax bills, notices or correspondence from
governmental entities with respect to the Property, and books, records, files,
leases and related items relating exclusively to the Property (collectively,
with the remaining items made available pursuant to this Section 3.1, the
“Documents”), if any, which are in Seller’s possession or in the possession of
Seller’s property manager or readily available to Seller. Seller agrees to
provide to Purchaser, simultaneously with the execution of this Agreement, the
most recently issued Owner’s or Lender’s title insurance policy in Seller’s
possession for the Property issued by a national title insurance company,
together with complete and legible copies of all documents referenced therein
and current as-built surveys and legal descriptions of the Property in insurable
form. Seller agrees to provide or otherwise make available to Purchaser at the
Property, within five (5) days following the Effective Date, to the extent the
same are within Seller’s possession or control, the following Documents:

  i. Any and all contracts, leases, service contracts or other agreements, and
all amendments thereto, relating to the Property;


  ii. Real estate tax bills for the Property for the years, 2005 and 2006 and
complete filings on any pending certiorari proceedings;


  iii. A detailed listing of all capital expenditures on the Property incurred
since 2006;


  iv. Any Phase I environmental site assessments, soil test reports,
engineering, construction or geotechnical engineering studies of the Property;


  v. Property operating statements for the 2006 calendar year, and year-to-date
2007 for the Property;


3

--------------------------------------------------------------------------------

  vi. A current property rent roll, concession schedule, lease expiration
report, delinquency report, security deposit report, and corresponding
information certified by an authorized officer of Seller for the Property;


  vii. A schedule of all licenses, permits (including building permits),
certificates of occupancy and zoning compliance letters or other evidence of
zoning compliance for the Property, currently in effect, together with copies
thereof and all amendments thereto;


  viii. Utility bills for the Property during 2006 calendar year and year to
date 2007;


  ix. An inventory of all Personalty at the Property;


  x. Complete files on any pending litigation and incident reports at or
affecting the Property;


  xi. An insurance loss history;


  xii. Copies of all bond documents, indentures, regulatory agreements and
compliance letters which will affect the Property after Closing, if any;


  xiii. Copies of all guaranties, warranties and/or indemnities relating to the
Property or any Personalty;


  xiv. All building plans and specifications for the Property;


  xv. List of all employees at the Property and copies of all personnel records,
including salary history, tenure, and benefits (including employee discounts or
free rent) affecting the Property.


                (b)        Return of Documents. Purchaser shall return all of
the Documents and a copy of any environmental structural or engineering studies,
reports or test results obtained by Purchaser in connection with its inspection
of the Property, promptly after such time as this Agreement is terminated for
any reason permitted under the terms of this Agreement. This obligation shall
survive the termination hereof.

                (c)        No Representation or Warranty by Seller. Purchaser
hereby acknowledges that except as expressly set forth herein, Seller has not
and does not make any warranty or representation regarding the truth, accuracy
or completeness of the Documents or the source(s) thereof. Seller has not
undertaken any independent investigation as to the truth, accuracy or
completeness of the Documents and are providing the Documents solely as an
accommodation to Purchaser.

4

--------------------------------------------------------------------------------

      3.2     Inspection Obligations.

                (a)        Purchaser’s Responsibilities. In conducting any
inspections, investigations or tests of the Property and/or Documents, Purchaser
and its agents and representatives shall: (i) not unreasonably disturb the
Tenants or unreasonably interfere with their use of the Property pursuant to
their respective Leases; (ii) not unreasonably interfere with the operation and
maintenance of the Property; (iii) not damage any part of the Property or any
personal property owned or held by any Tenant or third party; (iv) not injure or
otherwise cause bodily harm to Seller or its agents, guests, invitees,
contractors and employees or any Tenant or their guests or invitees; (v) obtain
and maintain and cause each of its consultants to obtain a policy of
comprehensive general liability (occurrence) insurance with limits of not less
than $1,000,000 combined single limit for personal injury and property damage
covering any accident arising in connection with the presence of Purchaser, its
agents and representatives on the Property and shall deliver certificates of
insurance verifying such coverages to Seller, naming Seller as an additional
insured and issued by an insurance company reasonably acceptable to Seller prior
to entry upon the Property; (vi) promptly pay at Closing or otherwise when due
the costs of all tests, investigations, and examinations done with regard to the
Property; (vii) not permit any liens to attach to the Real Property by reason of
the exercise of its rights hereunder (and if any attach to promptly pay or bond
off such liens); (viii) fully restore the Land and the Improvements to the
condition in which the same was found before any such inspection or tests were
undertaken; (ix) not reveal or disclose any information obtained during the
Inspection Period concerning the Property and the Documents to anyone outside
Purchaser’s organization and Purchaser’s investors, and their respective
attorneys, accountants and consultants engaged for the purpose of this
transaction, except as required by law or governmental agency; and (x) deliver
to Seller the Documents in accordance with Section 3.1(b) hereof.

                (b)        Purchaser’s Agreement to Indemnify. Purchaser hereby
indemnifies and holds Seller harmless from and against any and all liens,
claims, causes of action, damages, liabilities and expenses (including
reasonable attorneys’ fees) arising out of Purchaser’s inspections or tests
permitted hereunder or any violation of the provisions of this Section 3.2.
Notwithstanding any provision of this Agreement, no termination hereof shall
terminate Purchaser’s obligations pursuant to this Section, and the limitation
of damages as set forth in Section 6.1 shall not be applicable to any cause of
action arising pursuant to this Section 3.2.

        3.3     Right of Termination; Failure of Contingencies. If during the
period commencing on the date hereof and ending at 5:00 p.m. Eastern Daylight
time on July 9, 2007 (“Inspection Period”), Purchaser shall, for any reason, in
Purchaser’s sole discretion, judgment and opinion, be dissatisfied with any
aspect of the Property for any reason whatsoever, then in any such instance
Purchaser shall be entitled, as its sole remedy, to terminate this Agreement by
giving written notice to Seller prior to the expiration of the Inspection
Period. Upon any such termination, neither Seller nor Purchaser shall have any
further obligation or liability to the other hereunder, except as expressly
provided herein and the entire Earnest Money shall be returned to Purchaser. In
the event Purchaser does not elect to terminate this Agreement in accordance
with this Section 3.3, then the initial $500,000.00 Earnest Money shall be
non-refundable except as otherwise expressly provided herein, and Purchaser
shall be obligated to deliver to the Escrow

5

--------------------------------------------------------------------------------

Agent an additional Five Hundred Thousand and 00/100 Dollars ($500,000.00) on or
before the expiration of the Inspection Period, which shall become part of the
Earnest Money and shall be non-refundable to Purchaser except as expressly
provided herein. Failure by Purchaser to give a termination notice as set forth
above shall be deemed a waiver by Purchaser of any breach by Seller of any
covenant, representation or warranty of Seller hereunder which was disclosed
during Purchaser’s due diligence inspection or of which Purchaser has knowledge
as of the expiration of the Inspection Period.

      3.4     Property Conveyed “AS IS.”

                (a)        Disclaimer of Representations and Warranties By
Seller. Notwithstanding anything contained herein to the contrary, it is
understood and agreed that except as expressly set forth herein, Seller has not
made and is not now making, and specifically disclaims, any warranties,
representations or guaranties of any kind or character, express or implied, oral
or written, past, present or future, with respect to the Property.

                (b)        Sale “As Is.” Purchaser has not relied upon and will
not rely upon, either directly or indirectly, any representation or warranty of
Seller or any of its agents other than those set forth herein or in other
documents delivered to Purchaser in connection with the Closing and acknowledges
that no such representations have been made except as set forth herein or in
other documents delivered to Purchaser in connection with the Closing. Purchaser
represents that it is a knowledgeable, experienced and sophisticated purchaser
of real estate and that it is relying solely on its own expertise and that of
Purchaser’s consultants in purchasing the Property other than as set forth
herein or in other documents delivered to Purchaser in connection with the
Closing. Purchaser will conduct such inspections and investigations of the
Property as Purchaser deems necessary, including, but not limited to, the
physical and environmental conditions thereof, and shall rely upon same. Upon
Closing, Purchaser shall assume the risk that adverse matters, including, but
not limited to, adverse physical and environmental conditions, may not have been
revealed by Purchaser’s inspections and investigations. Purchaser acknowledges
and agrees that upon Closing, Seller shall sell and convey to Purchaser and
Purchaser shall accept the Property “as is, where is,” with all faults other
than as set forth herein. Purchaser further acknowledges and agrees that there
are no oral agreements, warranties or representations, collateral to or
affecting the Property by Seller, any agent of Seller or any third party. The
terms and conditions of this Section 3.4 shall expressly survive the Closing,
not merge with the provisions of any closing documents. Seller is not liable or
bound in any manner by any oral or written statements, representations, or
information pertaining to the Property furnished by any real estate broker,
agent, employee, servant or other person, unless the same are specifically set
forth or referred to herein or in other documents delivered to Purchaser in
connection with the Closing. Purchaser acknowledges that the Purchase Price
reflects the “as is” nature of this sale and any faults, liabilities, defects or
other adverse matters that may be associated with the Property. Purchaser has
fully reviewed the disclaimers and waivers set forth in this Agreement with its
counsel and understands the significance and effect thereof.

6

--------------------------------------------------------------------------------

IV.
Survey

        4.1     Survey. Simultaneously with the full execution of this
Agreement, Seller shall provide Purchaser with Seller’s most recent as-built
survey of the Property. Purchaser shall within fifteen (15) days after the
Effective Date at Purchaser’s sole cost and expense, obtain its own ALTA survey,
or update and re-certification of Seller’s survey, of the Property, and promptly
upon any completion of such survey shall provide an original certified survey to
Seller and Title Company (as defined below). If, as a result of reviewing the
survey or such updated survey, Purchaser or Title Company determines there are
objections to survey matters such items shall be included in Purchaser’s
objection to title matters as provided in Section 5.1 below.

V.
Title

        5.1     Title Objections. Simultaneously with the full execution of this
Agreement, Seller shall provide Purchaser with Seller’s most recent owner’s
title insurance commitment for the Property. Purchaser shall within ten (10)
days after the Effective Date, obtain an ALTA owner’s commitment for title
insurance from LandAmerica and Commonwealth Land Title Insurance Company (“Title
Company”) (the “Commitment”) for the Property and shall, promptly after receipt
thereof, deliver a copy of the Commitment to Seller. Purchaser acknowledges that
Seller contemplates entering into a Joint Use Agreement to be recorded by Seller
at or prior to Closing in favor of the residents of the adjacent townhome
community, the form of which has been provided by Seller to Purchaser. Prior to
the expiration of the Inspection Period, Purchaser shall deliver to Seller a
written statement of objections, if any, to any matters of title to the Real
Property (including objections to the form or substance of the Joint Use
Agreement and any and all matters of survey), and Seller shall have five (5)
days after the receipt of such statement of objections in which to cure to
Purchaser’s satisfaction or remove the same, time being of the essence. In the
event Seller fails or refuses to cure or remove or attempt to remove any other
of said objections within said five (5) day period, then Purchaser may terminate
this Agreement in writing within five (5) days after the end of five (5) day
period described above. In the event Purchaser does not so terminate this
Agreement, Purchaser shall be deemed to have waived the objections to title as
described above in this Section 5.1, all matters of disclosed on Purchaser’s
title commitment or survey shall be deemed “Permitted Exceptions” and Purchaser
and Seller agree that Closing will be consummated in accordance with this
Agreement in the same manner as if there had been no title objections. In the
event of termination of this Agreement pursuant to this Section 5.1, the entire
Earnest Money shall be delivered to Purchaser, and thereafter neither party
shall have any further rights or obligations hereunder, except as expressly
provided herein.

        5.2     Subsequent Matters Affecting Title. If, for any reason
whatsoever, the title insurance policy which would otherwise be delivered to
Purchaser at Closing reflects, as exceptions, any items first appearing of
record after the date of the Commitment (other than the Joint Use Agreement)
which are objectionable to Purchaser, Purchaser shall give written notice of
such items to Seller no later than the Closing Date, and, if Purchaser shall so
give notice to

7

--------------------------------------------------------------------------------

Seller, then:

  (a) the Closing shall be postponed to the first business day which is thirty
(30) days after the date previously set for Closing, or such earlier date as may
be mutually agreed to between Purchaser and Seller; and


  (b) the rights and obligations of Purchaser and Seller with regard to such
items shall be as set forth in Section 5.1 hereof.


VI.
Remedies

      6.1     Application of Earnest Money and Remedies.

                (a)        Upon Closing, the Earnest Money shall be paid by
Escrow Agent to Seller and applied to and credited against the Purchase Price.

                (b)        If Seller fails to perform its obligations pursuant
to this Agreement for any reason except failure by Purchaser to perform
hereunder, or if prior to Closing any one or more of Seller’s representations or
warranties are breached in any material respect, Purchaser shall elect, as its
sole remedy, either to (i) terminate this Agreement by giving Seller timely
written notice of such election prior to or at Closing and recover the Earnest
Money, (ii) enforce specific performance, or (iii) waive said failure or breach
and proceed to Closing. Notwithstanding anything herein to the contrary,
Purchaser shall be deemed to have elected to terminate this Agreement if
Purchaser fails to deliver to Seller written notice of its intent to file a
claim or assert a cause of action for specific performance against Seller on or
before thirty (30) days following the scheduled Closing Date or, having given
such notice, fails to file a lawsuit seeking such specific performance in the
city or county in which the Property is located within sixty (60) days following
the scheduled Closing Date. Subject to the additional remedies for breaches of
representations and warranties set forth in Section 10.11, Purchaser’s remedies
shall be limited to those described in this Section 6.1(b) and 6.2 hereof. If,
however, the equitable remedy of specific performance is not available,
Purchaser may seek any other right or remedy available at law or in equity;
provided, however, that, except in the event of a willful and intentional
default by Seller of its obligations under Section 7.2(a) hereof, Seller’s
liability for failure to perform its obligations pursuant to this Agreement
shall not exceed the lesser of (i) $150,000.00 or (ii) the actual reasonable
out-of-pocket expenses incurred by Purchaser and paid (A) to Purchaser’s
attorneys in connection with the negotiation of this Agreement and (B) to
unrelated and unaffiliated third party consultants in connection with the
performance of Purchaser’s examinations, inspections and/or investigations in
connection with its due diligence. For purposes of this provision, specific
performance shall be considered not available to Purchaser only if a court of
competent jurisdiction determines conclusively that Purchaser is entitled to
specific performance on the merits of its claim but said court is unable to
enforce specific performance due to reasons beyond the control of the court or
Purchaser and as a direct result of the intentional actions or failure to act of
Seller. IN NO EVENT SHALL SELLER’S DIRECT OR INDIRECT MEMBERS, PARTNERS,
SHAREHOLDERS, OWNERS OR AFFILIATES,

8

--------------------------------------------------------------------------------

ANY OFFICER, DIRECTOR, EMPLOYEE OR AGENT OF THE FOREGOING, OR ANY AFFILIATE OR
CONTROLLING PERSON THEREOF HAVE ANY LIABILITY FOR ANY CLAIM, CAUSE OF ACTION OR
OTHER LIABILITY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE PROPERTY,
WHETHER BASED ON CONTRACT, COMMON LAW, STATUTE, EQUITY OR OTHERWISE.

                (c)        If the purchase and sale hereunder is not closed by
reason of Purchaser’s default or breach of a representation or warranty
hereunder, then, as full liquidated damages for such default by Purchaser,
Escrow Agent shall immediately pay the Earnest Money to Seller, whereupon no
party hereto shall have any further rights, liabilities or obligations under
this Agreement, it being specifically understood and agreed that payment of the
Earnest Money to Seller as liquidated damages shall be Seller’s sole and
exclusive remedy hereunder, Seller hereby expressly waiving and relinquishing
any and all other remedies at law or in equity except as otherwise expressly set
forth herein. The parties hereto expressly acknowledge that it is impossible to
estimate more precisely the damages to be suffered by Seller upon Purchaser’s
default, and that retention of the Earnest Money is intended not as a penalty,
but as full liquidated damages. The parties further acknowledge that the amount
of the Earnest Money represents a reasonable pre-estimate by the parties of the
amount of the probable loss that the Seller might expect to suffer in the event
the sale or purchase of the Property is not closed because of Purchaser ‘s
default. Seller’s right to retain the Earnest Money as full liquidated damages
is Seller’s sole and exclusive remedy in the event of a default hereunder by
Purchaser, and Seller hereby waives and releases any right to (and hereby
covenants that it shall not) sue the Purchaser for specific performance of this
Agreement or to prove that Seller’s actual damages exceed the Earnest Money
which is hereby provided Seller as full liquidated damages.

        6.2     Attorneys’ Fees. In the event either party hereto is required to
employ an attorney in connection with claims by one party against the other
arising from the operation or enforcement of this Agreement, the non-prevailing
party shall pay the prevailing party all reasonable fees and expenses, including
attorneys’ fees, incurred in connection with such transaction.

VII.
Closing

        7.1     Closing Date. The Closing shall be conducted at the offices of
the Purchaser’s title company (the “Title Company”) (or such other location as
may be mutually agreed upon by Seller and Purchaser) on or before August 14,
2007 (the “Closing Date”).

        7.2     Closing Matters.

                (a)        Seller’s Deliveries: At Closing, Seller shall
deliver:

                            (i)        copies, or to the extent in Seller’s
possession, originals of all Leases and Contracts affecting the Real Property
and all records relating to operations, service, repair or maintenance of the
Project;

9

--------------------------------------------------------------------------------

                            (ii)        possession of the Property and all keys
(subject to the rights of tenants in possession) and all access codes and
security devices relating to the Property;

                            (iii)        an executed and acknowledged special
warranty deed (“Deed”) in proper form for recording, conveying good and
marketable fee simple title to the Real Property, free and clear of all liens,
restrictions and encumbrances, other than (i) such matters as may be approved or
deemed approved by Purchaser pursuant to Sections 5.1 and 5.2 herein, and
(ii) Tenant occupancy Leases permitted or approved hereunder in effect as of the
Closing Date;

                            (iv)        a duly executed and acknowledged bill of
sale, assignment and assumption (“Bill of Sale, Assignment and Assumption”)
conveying without warranty the Personalty and assigning Seller’s right, title
and interest in (i) the Leases, (ii) the Contracts (except for those terminated
at the request of Purchaser as provided for in this Agreement), and (iii) the
Intangibles. Seller shall assign, except where terminated, the Leases, Contracts
and Intangibles to Purchaser at Closing, and Purchaser shall assume all
liability thereunder. Purchaser hereby agrees (which agreement shall be included
in the Bill of Sale, Assignment and Assumption and survive the Closing) to
indemnify, defend, and hold Seller free and harmless from any loss, injury,
liability, damage, claim, lien, cost or expense, including attorneys’ fees and
costs, arising out of any claims related to such Leases, Contracts and
Intangibles and which relate to matters arising from and after the Closing Date;
and Seller hereby agrees (which agreement shall be included in the Bill of Sale,
Assignment and Assumption and survive the Closing) to indemnify, defend, and
hold Purchaser free and harmless from any loss, injury, liability, damage,
claim, lien, cost or expense, including attorneys’ fees and costs, arising out
of any claims related to such Leases, Contracts and Intangibles and which
related to matters prior to the Closing Date;

                            (v)        a certificate of Seller respecting the
“non-foreign” status of Seller;

                            (vi)        notification in form reasonably
acceptable to Seller and Purchaser to all Tenants under the Leases and other
persons designated by Purchaser of the change of ownership, said notification to
be executed by Seller and Purchaser at Closing;

                            (vii)     a rent roll, including delinquencies,
security deposits, and concessions, all certified by Seller as of the Date of
Closing to be true, complete and accurate;

                            (viii)     an executed settlement statement prepared
in accordance with the terms of this Agreement;

                            (ix)        such other documents as may be
reasonably required by Purchaser or the Title Company;

                            (x)        originals (if in Seller’s possession) or
copies of all books, records, licenses, permits, warranties and other items
reasonably required by Purchaser for the operation of the Property;

10

--------------------------------------------------------------------------------

                            (xi)        an affidavit sufficient to cause
Purchaser’s title insurance company to remove the mechanic’s lien exception and
the parties in possession exception (except for tenants under unrecorded leases)
as standard exceptions from its title policy;

                            (xii)        all security deposits of Tenants held
by Seller;

                            (xiii)        a certificate executed by Seller
confirming the truthfulness and accuracy of Seller’s representations and
warranties set forth in Section 10.10 hereof;

                            (xiv)        evidence of Seller’s authority to sell
the Property, execute and deliver the documents required hereunder for the
Closing and consummate the transactions contemplated in this Agreement; and

                            (xv)        evidence of termination, effective on or
prior to the Closing Date, of the property management agreement currently in
effect with respect to the Property and the termination of any other service
contracts requested by Purchaser to be terminated pursuant to Section 1.1(d)
effective as of the Closing Date.

                (b)        Purchaser’s Deliveries. At Closing, Purchaser shall:

                            (i)     deliver the remaining funds for the Purchase
Price to the Title Company (all monies Purchaser is required to deliver shall be
sent by wire transfer of immediately available federal funds to the account
designated by Title Company and available for disbursement by the Title Company
no later than 3:00 p.m., Eastern Daylight time, on the Closing Date);

                            (ii)     deliver an executed Bill of Sale,
Assignment and Assumption; and

                            (iii)        execute and deliver a settlement
statement prepared in accordance with the terms of this Agreement and such other
documents as may be reasonably required by Seller or the Title Company.

                (c)        Prorations. Tenant’s security deposits shall be
transferred to Purchaser or shall be retained by Seller and credited to
Purchaser on the settlement or closing statement. All rents or other items of
income for the Property for the month in which the Closing occurs and all
expenses, real estate and personal property taxes and assessments and county and
municipal fees and taxes (other than recording taxes) with respect to the
Property for the year (or such other applicable fiscal period) in which the
Closing occurs shall be prorated as of the date of Closing (with Seller
responsible up to the date of Closing and Purchaser responsible from and after
the date of Closing) on a per diem basis based upon the actual number of days in
the calendar month or year or such other applicable fiscal period (as the case
may be) of Closing. If the ad valorem real estate taxes with respect to the
Property for year (or other applicable fiscal period) in which the Closing
occurs are unknown at the time of Closing, the previous year’s (or other
applicable fiscal period) tax bill shall be used as an estimate, and the parties
shall adjust the proration at that time when the current year’s taxes become
known. With respect hereto, “other applicable fiscal

11

--------------------------------------------------------------------------------

period” shall only refer to such fiscal period as used by the taxing authority
for the Property. If the Closing shall occur before rents have actually been
paid for the month in which Closing occurs, the apportionment of such rent shall
be upon the basis of such rents actually received by Seller. For a period of
ninety (90) days subsequent to the Closing, if any such rents, or rents for any
time period prior to Closing which are delinquent, are actually received by
Purchaser, promptly upon its receipt of such rents, Purchaser shall pay to
Seller its proportionate share thereof, each such payment to be applied to the
most recently accrued obligations first. During such ninety (90) day period, the
Purchaser shall make a good faith effort in an attempt to collect any such rents
for the benefit of the Seller, but Purchaser shall not be required to initiate
any legal proceedings to collect any such rent or delinquencies and nothing
contained herein shall be deemed to limit any of Seller’s remedies against any
delinquent tenants, including the right to file legal action for the collection
of such rents, (but not for dispossession or to terminate any Lease), from such
delinquent tenants. Seller shall pay all utilities and other expenses of the
Property arising or accruing prior to the Closing.

        Purchaser shall take all steps necessary to effectuate the transfer of
all utilities to its name as of the Closing Date, and where necessary, post
deposits with the utility companies. Purchaser shall further ensure that all
utility meters are read as of the Closing Date. Seller shall pay all utilities
up to the Closing Date and all utilities on the Closing Date and thereafter
shall be paid for by Purchaser. Seller shall be entitled to recover any and all
deposits held by any utility company as of the date of Closing. To the extent
Purchaser fails to provide, where required, deposits to any such utility
company(s) so as to prevent the timely release of Seller’s deposit(s) by the
utility company(s) on the Closing Date, the amount of such deposit(s) shall be
credited to Seller in addition to the Purchase Price. In such event, the
deposit(s) will be assigned to Purchaser by Seller who shall have rights to have
the deposit (s) released to it upon satisfaction of the conditions imposed by
the utility company.

                (d)        Purchaser’s Assumption. Purchaser agrees to assume
and perform all of the covenants of Seller pursuant to the Leases and Contracts
assigned at Closing which are to be performed subsequent to the Closing Date.
Seller agrees to perform all of the covenants of Seller and pursuant to the
Leases and Contracts which are to be performed prior to the Closing Date.

                (e)        Survival Provisions. The agreements set forth in
subparagraphs (c) and (d) of this Section 7.2 shall survive the Closing and be
enforceable until fully performed.

        7.3     Closing Costs. Seller shall pay the statutory Grantor’s tax for
the recording of the Deed, the cost of its most recent survey and title policy
delivered to Purchaser simultaneously with the execution of this Agreement, all
recordation costs attributable to lien releases and the Deed, one-half of any
fee payable to the Escrow Agent, and any payoff costs or expenses incurred by
Seller in connection with the removal of any liens, encumbrances or mortgages.
Purchaser shall pay all costs for its Commitment, title policies and
endorsements, all other recording fees and Grantee’s state and local transfer
taxes, all costs associated with any survey, inspections or tests it authorizes
or conducts, and one-half of any fee payable to the Escrow Agent. Except as
otherwise provided in Section 6.2, each party shall be responsible for the

12

--------------------------------------------------------------------------------

payment of its own attorneys’ fees incurred in connection with the transaction
that is the subject of this Agreement.

        7.4     Real Estate Commissions. Seller agrees to pay Cushman &
Wakefield (“Broker”) a real estate commission at Closing in accordance with
their separate written agreement. Other than as stated in the previous sentence,
Seller and Purchaser each represent and warrant to the other that no real estate
brokerage commission is payable to any person or entity in connection with the
transaction contemplated hereby, and each agrees to and does hereby indemnify
and hold the other harmless against the payment of any commission to any person
or entity claiming by, through or under Seller or Purchaser, as applicable. This
indemnification shall extend to any and all claims, liabilities, costs and
expenses (including reasonable attorneys’ fees and litigation costs) arising as
a result of such claims and shall survive the Closing. Seller’s indemnification
as set forth above shall include any claims by Broker against either Seller or
Purchaser and any claims by any person claiming by, through or under Broker.

        7.5     Conditions to Closing. It shall be a condition to Purchaser’s
obligations to proceed to Closing hereunder that: (a) at all times prior to
Closing, Seller shall continue to conduct its business with respect to, and to
operate the Property in the same manner in which said business has been
heretofore conducted (but in any event in accordance with good business
practices), and to comply with all of its material obligations under the Leases,
Contracts, permits and warranties; (b) Seller shall obtain Purchaser’s written
consent prior to entering into any service contract or extension thereof which
is not terminable upon 30 days written notice, or any easement or agreement
affecting the Property (other than Leases); (c) all Leases entered into between
the Effective Date hereof and Closing shall be on Seller’s standard form and
shall be in the ordinary course of the business of operating and leasing an
apartment community (except as provided for in Section 7.6 hereof); and (d)
there shall have been no any material adverse change in the Property’s
operations since the expiration of the Inspection Period.

        7.6     Occupancy Escrow; Concessions. (a) If, at Closing, there are
fewer than 182 units occupied at the market rent then in effect at the time of
lease execution for each such unit’s floor plan (the current market rents are
set forth for on Exhibit “F” attached hereto and incorporated herein by this
reference) with no greater than thirty (30) days of free rent concession which
remains applicable to any rental period after the Closing Date, other than
Seller’s listed “hot sheet” units (Purchaser acknowledges and agrees to Seller’s
use of gift cards as a marketing tool, but that such use shall not be considered
a rent concession hereunder and Seller agrees that it shall bear all costs and
expenses of such gift cards without proration at Closing), then Seller agrees to
establish an escrow account in accordance with the terms of an escrow agreement
(the “Escrow Agreement”), the form of which shall be agreed upon by the parties
prior to Closing, which shall provide as follows: Seller shall deposit with the
Escrow Agent at Closing, an amount equal to $300,000, which shall be delivered
to Seller within five (5) days following the first date on which there are at
least 182 units occupied at the Property. If on the date which is twelve (12)
months following Closing, the Property has not achieved at any time during such
12 month period a physical occupancy of at least 182 units, the $300,000
escrowed amount shall be delivered to Purchaser. Purchaser shall deliver to
Seller a true, correct and complete copy of the

13

--------------------------------------------------------------------------------

rent roll for the Property effective as of the last day of each month during the
term of the Escrow Agreement, and Seller shall have the right, for a period of
ninety (90) days following the end of such 12-month term, to conduct an audit of
Purchaser’s lease files to confirm the physical occupancy of the Property during
such period, upon reasonable prior notice to Purchaser and at Seller’s sole cost
and expense. Purchaser agrees to cooperate with Seller in granting Seller, its
agents, representatives and employees access to such lease files so that it may
timely and fully complete such audit. Seller shall have no liability (other than
as set forth herein) to Purchaser for any shortfalls in occupancy or income from
the Property.

                (b)        Any rent concession which has been granted to any
Tenant under any Lease, which concession has not expired by Closing, shall be an
expense of Seller and credited to Purchaser at Closing.

VIII.
Condemnation

        8.1     Condemnation. If, prior to Closing, any governmental authority
or other entity having condemnation authority shall institute an eminent domain
proceeding or take any steps preliminary thereto (including the giving of any
direct or indirect notice of intent to institute such proceedings) with regard
to a material portion of the Real Property, Seller shall give written notice of
such proceeding to Purchaser immediately upon becoming aware of such proceeding
and if the same is not dismissed on or before ten (10) days prior to Closing,
Purchaser shall be entitled, as its sole remedy, to terminate this Agreement
upon written notice to Seller (a) within fifteen (15) days following notice by
Seller to Purchaser of such condemnation, or (b) on the Closing Date, whichever
occurs first. In the event Purchaser does not terminate this Agreement pursuant
to the preceding sentence, Purchaser shall be conclusively deemed to have
elected to accept such condemnation and waives any right to terminate this
Agreement as a result thereof. For purposes of this section, a “material
portion” shall mean that portion of the Real Property which, if taken or
condemned, would reduce the value of the Property by not less than Three Hundred
Fifty Thousand and 00/100 Dollars ($350,000.00). In the event Purchaser elects
to terminate this Agreement under this Section 8.1, the Earnest Money shall be
returned to Purchaser and neither party to this Agreement shall thereafter have
any further rights or obligations hereunder except as otherwise expressly
herein. If Purchaser waives (or is deemed to have waived) the right to terminate
this Agreement as a result of such a condemnation, despite such condemnation,
Seller and Purchaser shall close the transaction contemplated by this Agreement
in accordance with the terms hereof with no reduction in the Purchase Price, and
Seller shall assign to Purchaser at Closing all of Seller’s right, title and
interest in and to all proceeds resulting or to result from said condemnation.

IX.
Risk of Loss

        9.1     Risk of Loss. Until Closing, Seller alone shall bear the risk of
loss should there be damage to any of the Improvements by fire or other casualty
(collectively, “Casualty”) and shall maintain its existing replacement cost
insurance on the Property until Closing. If, prior to

14

--------------------------------------------------------------------------------

the Closing, any of the Improvements shall be damaged by a Casualty, Seller
shall promptly deliver to Purchaser written notice (“Casualty Loss Notice”) of
such Casualty and Seller’s and its insurance adjuster’s determination as to
whether or not the same constitutes “Material Damage.”

        9.2     Material Loss. For the purposes of this Article IX, “Material
Damage” shall mean damage to the Improvements of such nature that the cost of
restoring the same to their condition prior to the Casualty will, in Seller’s
and its insurance adjuster’s reasonable determination, exceed Three Hundred
Fifty Thousand and 00/100 Dollars ($350,000.00), whether or not such damage is
covered by insurance. If, in the reasonable determination of Seller and its
insurance adjuster, the Improvements have sustained Material Damage by a
Casualty, Purchaser may, as its sole option, within fifteen (15) days after
delivery of the Casualty Loss Notice (or on the Closing Date if sooner) either
(a) terminate this Agreement by delivering written notice of same to Seller, or
(b) waive its right of termination and proceed to close this transaction in
accordance with the terms hereof, in which event Seller shall assign to
Purchaser all of its rights in the resulting casualty insurance proceeds
(including any existing loss of rents insurance attributable to the period on
and after Closing) and deliver to Purchaser an amount equal to the deductible
applicable thereto (“Waiver Option”).

        Failure of Purchaser to deliver written notice of termination within
said fifteen (15) day period shall be conclusively deemed to be an election by
Purchaser of the Waiver Option. In the event Purchaser elects to terminate this
Agreement under this Section 9.2, the Earnest Money shall be returned to
Purchaser and thereafter neither party to this Agreement shall thereafter have
any further rights or obligations hereunder, except as otherwise expressly
provided herein.

        9.3     Non-Material Loss. In the event, in Seller’s and its insurance
adjuster’s reasonable determination, the cost of restoration following a
Casualty does not constitute Material Damage, the rights and obligations of the
parties shall not be affected thereby and at the option of Seller, (a) Seller
shall repair the Improvements to substantially their condition prior to such
damage, which restoration shall be completed prior to or as soon as practicable
following the Closing Date, in which event this obligation shall survive Closing
and Seller shall post cash, a letter of credit or other reasonable security with
the Escrow Agent to secure its obligation to complete such restoration, or (b)
Seller shall assign to Purchaser all of its rights in the resulting casualty
insurance proceeds (including any existing loss of rents insurance attributable
to the period on and after Closing) and deliver to Purchaser an amount equal to
the deductible and any additional amount necessary to restore the Improvements
to their condition prior to the Casualty.

X.
Miscellaneous

        10.1     Entire Agreement. This Agreement contains the entire agreement
of the parties hereto. There are no other agreements, oral or written, and this
Agreement can be amended only by written agreement signed by the parties hereto,
and by reference, made a part hereof.

15

--------------------------------------------------------------------------------

        10.2     Agreement Binding on Parties; Assignment; Section 1031
Exchange. This Agreement, and the terms, covenants, and conditions herein
contained, shall inure to the benefit of and be binding upon the heirs, personal
representatives, successors, and assigns of each of the parties hereto.
Purchaser may not assign its rights under this Agreement without Seller’s prior
written consent; provided, however, Purchaser may, without Seller’s prior
written consent, but upon notice to Seller, (i) assign this Agreement to a
single-asset entity which is owned, directly or beneficially, at least 40% by
Purchaser, or (ii) assign no more than 60% of Purchaser’s rights and obligations
hereunder to an entity unaffiliated with Purchaser for the purpose of
transferring an undivided tenants-in-common interest to such entity as a
co-owner with Purchaser. Notwithstanding the foregoing, if so requested by
Purchaser, Seller will cooperate in structuring and completing this transaction
with Purchaser so as to effect an acquisition of “replacement property” in
connection with a like-kind exchange pursuant to Section 1031 of the Internal
Revenue Code of 1986, as amended (“Section 1031”). In particular, Seller shall
consent to the assignment by Purchaser prior to the Closing hereunder of its
right to purchase the Property to a “qualified intermediary,” and Seller shall
accept payment of the Purchase Price from such “qualified intermediary.” The
terms “replacement property” and “qualified intermediary” are used herein as
defined in Section 1031 and the treasury regulations related thereto. Purchaser
shall bear all expenses associated with the structuring of this transaction as
part of a Section 1031 like-kind exchange, including all fees of the qualified
intermediary. Purchaser shall reimburse Seller for, and hold Seller harmless
from and against, any and all reasonable and necessary additional costs and
expenses which Seller may incur as a result of structuring this transaction as
part of a Section 1031 like-kind exchange.

        10.3     Effective Date. The Effective Date of this Agreement shall be
the date on which this Agreement is fully executed by both Seller and Purchaser.

        10.4     Notice. Any notice, communication, request, reply or advice
(collectively, “Notice”) provided for or permitted by this Agreement to be made
or accepted by either party must be in writing. Notice may, unless otherwise
provided herein, be given or served by (i) depositing the same in the United
States mail, postage paid, certified, and addressed to the party to be notified,
with return receipt requested, (ii) by delivering the same to such party, or an
agent of such party, in person, (iii) by facsimile, evidenced by confirmed
receipt, or (iv) by depositing the same into custody of a nationally recognized
overnight delivery service such as UPS, Federal Express, Airborne Express, Emery
or Purolator for next business day delivery. Notice deposited in the mail in the
manner described in (i) above shall be effective on the third business day after
such deposit; and notice deposited with an overnight courier in the manner
described in (iv) above shall be deemed effective within one (1) business day of
deposit. Notice given in the manner provided in (ii) or (iii) shall be effective
only if and when received by the party to be notified between the hours of 8:00
A.M. and 5:00 P.M. of any business day with delivery made after such hours to be
deemed received the following business day. For the purposes of notice, the
addresses of the parties shall, until changed as hereinafter provided, be as
follows:

Seller: c/o GrayCo, Inc.
5004 Monument Avenue
Suite 200

16

--------------------------------------------------------------------------------

Richmond, Virginia 23226
Attention: Paul H. Sheehy and
                Russell T Aaronson, III, Esq.
Fax: 804-359-2161
Telephone: 804-359-8444   and   Steven A. Middleton
9030 Stony Point Parkway
Suite 500
Richmond, VA 23235-1936
Fax: 804-327-9570
Telephone: 804-327-9500   with a copy to: Christine H. Rogerson, Esq.
McGuireWoods LLP
One James Center
901 East Cary Street
Richmond, Virginia 23219   Fax: 804-775-1061
Telephone: 804-775-7666   Purchaser: NTS Realty Holdings Limited Partnership
10172 Linn Station Road
Louisville, Kentucky 40223
Attention: Neil A. Mitchell
Fax: 502-426-4994
Telephone: 502-426-4800 x 212   With a copy to: Rosann D. Tafel
NTS Development Company
10172 Linn Station Road
Louisville, Kentucky 40223
Fax: 502-426-4994
Telephone: 502-426-4800 x153

        The parties hereto shall have the right from time to time to change
their respective addresses, and each shall have the right to specify as its
address any other address within the United States of America by at least five
(5) days written notice to the other party.

        10.5     Time of the Essence. Time is of the essence in all things
pertaining to the performance of this Agreement.

17

--------------------------------------------------------------------------------

        10.6     Section Headings. The section headings contained in this
Agreement are for convenience only and shall in no way enlarge or limit the
scope or meaning of the various and several sections hereof.

        10.7     Obligations. To the extent necessary to carry out the terms and
provisions hereof, the terms, conditions, obligations and rights set forth
herein shall not be deemed terminated at the time of Closing, nor will they
merge into the various documents executed and delivered at the time of Closing.

        10.8     Business Days. In the event that any date or any period
provided for in this Agreement shall end on a Saturday, Sunday or legal holiday
in the State in which the Property is located, the applicable date or period
shall be extended to the first business day following such Saturday, Sunday or
legal holiday.

        10.9     Purchaser’s Representations and Warranties.

                (a)        Authority of Purchaser. Purchaser represents and
warrants that Purchaser is duly organized and validly existing under its State
of organization and has full right, power and authority to enter into this
Agreement and, at Closing, will have full right, power and authority to
consummate the sale provided for herein and Purchaser agrees to provide such
certificates, resolutions and other documents as evidence thereof as may be
reasonably required.

                (b)        No Bankruptcy or Receivership. That at no time on or
before the Closing Date shall any of the following have occurred with respect to
Purchaser: (i) the commencement of a case under Title 11 of the United States
Code, as now constituted or hereafter amended, or under any other applicable
federal or state bankruptcy law or other similar law; (ii) the appointment of a
trustee or receiver of any property interest; (iii) an assignment for the
benefit of creditors; (iv) an attachment, execution or other judicial seizure of
a substantial property interest; (v) the taking of, failure to take, or
submission to any action indicating an inability to meet its financial
obligations as they accrue; or (vi) a dissolution or liquidation.

        10.10     Seller’s Representations and Warranties.

                (a)        Authority of Seller. Seller represents and warrants
that Seller is a limited liability company, duly organized and validly existing
under the laws of the State of Virginia, has full right, power and authority to
enter into this Agreement and, at Closing, will have full right, power and
authority to consummate the sale provided for herein. Seller agrees to provide
such certificates, resolutions and other documents as shall be reasonably
required by Purchaser or its title insurance company as evidence of such right,
power and authority. To Seller’s knowledge the consummation of the transactions
contemplated hereby will not violate any laws, agreements or obligations by
which Seller is bound.

                (b)        Leases. Attached hereto as Exhibit “E” is a true,
correct and complete copy, in all material respects, of the most current rent
roll for the Real Property.

18

--------------------------------------------------------------------------------

                (c)        Governmental Requirements; Litigation. Seller has
received no written notice from any governmental or quasi-governmental authority
or agency of any violation of any law, order or requirement of such authority or
agency, against or affecting the Property or Seller with which Seller has not
yet complied in all material respects. Seller has received no written notice of
any pending or threatened condemnation or eminent domain proceedings which would
affect the Property. There is no pending, or to Seller’s knowledge, threatened,
claim, action, suit, arbitration or proceeding wherein Seller is a party before
any tribunal, court, governmental or administrative agency or which could
materially adversely affect the Property or the operation thereof or Seller’s
obligations hereunder.

                (d)        Hazardous Substances. Other than as may be contained
in Seller’s latest Phase I ESA to be delivered to Purchaser as provided herein,
Seller has no knowledge of the presence of any Hazardous Substances on the
Property. For purposes of the foregoing, “Hazardous Substances” shall mean any
substance identified as a hazardous, toxic or dangerous substance, waste,
material, pollutant or contaminant in the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (commonly known as “CERCLA”), as amended,
the Superfund Amendment and Reauthorization Act (commonly known as “SARA”), or
the Resource Conservation and Recovery Act (commonly known as “RCRA”), or any
other environmental laws applicable to the Property, or any substance that
contains polychlorinated biphenyls (“PCBs”), radon gas, urea formaldehyde,
asbestos or lead, but the definition shall specifically exclude normal and
customary amounts of cleaning and office supplies and other similar materials
commonly used, stored and maintained at properties similar to the Property in
accordance with applicable law.

                (e)     Possession. Seller has not granted to any party any
license, lease, or other right relating to the use or possession of the Property
or any part thereof, except under the existing Leases, Contracts, and documents
of record.

                (f)     Bankruptcy. There is not currently pending or, to the
best of Seller’s actual knowledge, threatened against Seller any bankruptcy,
receivership trusteeship or attachment proceeding of any sort.

For the purposes of Seller’s representations and warranties set forth herein,
Seller’s “knowledge” shall be limited to the actual, and not constructive,
knowledge, without investigation, of Steven A. Middleton.

        10.11     Representations and Warranties True at Closing. The
representations and warranties made by Purchaser and Seller respectively under
Sections 10.9 and 10.10 shall be deemed made again and shall be true and correct
as of the Closing Date and shall survive Closing only for a period of six (6)
months. Each party agrees to defend and indemnify the other against any claim,
liability, damage or expense asserted against or suffered by such other party
arising out of the breach or inaccuracy of any representation or warranty, and
each party shall have the right to bring an action against the other on the
breach of a representation or warranty and to seek indemnification hereunder,
but only if the party bringing the action for breach first learns of the breach
after Closing and files such action within 90 days of the expiration of the
foregoing

19

--------------------------------------------------------------------------------

survival period. Neither party shall have any liability after Closing for the
breach of a representation or warranty hereunder of which the other party hereto
had actual knowledge as of Closing. Furthermore, Purchaser agrees that the
maximum liability of Seller for the alleged breach of any or all of Seller’s
representations or warranties set forth in this Agreement is limited to
$250,000.00, unless such breach consisted of fraud or intentional misconduct by
Seller or Steven A. Middleton. Subject to Section 6.1(c), Seller agrees that
Purchaser’s maximum liability for the alleged breach of any or all of its
representations or warranties hereunder shall be limited to $10,000.00. The
provisions of this Section shall survive the Closing.

        10.12     Multiple Counterparts. This Agreement may be executed in
multiple counterparts (each of which is to be deemed original for all purposes).

        10.13     Severability. If any provision of this Agreement or
application to any party or circumstance shall be determined by any court of
competent jurisdiction to be invalid and unenforceable to any extent, the
remainder of this Agreement or the application of such provision to such person
or circumstances, other than those as to which it is so determined invalid or
unenforceable, shall not be affected thereby, and each provision hereof shall be
valid and shall be enforced to the fullest extent permitted by law.

        10.14     Post-Closing Audit. Notwithstanding anything contained herein
to the contrary, Purchaser, upon reasonable prior notice to Seller, shall have
the right, at any time after the execution of this Agreement and for a period of
one hundred twenty (120) days following the Closing Date, at Purchaser’s
expense, to obtain an audited income statement for the operations of the
Property for the calendar year ending December 31, 2006 and year-to-date 2007.
Such audit shall include all books and records relating to the Property,
including, but not limited to, revenue and expense supporting documents,
deposits, bank statements, invoices and other similar documentation. Seller
acknowledges and agrees that its books and records are the subject of the audit,
and Seller agrees to execute a standard form of engagement and representation
letter with an auditor designated by Purchaser in connection with the audit;
provided that such letter expressly provides that all costs and fees of
Purchaser’s auditor shall be paid by Purchaser. Seller agrees to cooperate with
Purchaser in granting Purchaser, its agents, representatives and employees
access to such books, records and documentation so that it and its auditors may
timely and fully complete such audit. Purchaser shall reimburse Seller for its
reasonable and necessary costs and expenses incurred in connection with such
audit and shall indemnify and hold harmless Seller from all costs and fees of
Purchaser’s auditor in connection with such audit. Should this Agreement
terminate and the Closing not occur, Purchaser shall still be obligated to
reimburse Seller for its reasonable and necessary costs and expenses incurred in
connection with such audit and shall indemnify and hold harmless Seller from all
costs and fees of Purchaser’s auditor in connection with such audit. The terms
of this Section 10.14 shall survive the Closing and the delivery of the Deed.

[REMAINDER OF PAGE LEFT BLANK]

20

--------------------------------------------------------------------------------

        WITNESS the following duly authorized signatures.

"SELLER"   CG STONY POINT, LLC, a Virginia limited
liability company   By:   GRAY PROPERTY 1004, LLC, a Virginia
        limited liability company

        By:    GRAY HOLDINGS, LLC, its sole
                 member   Date: June 19, 2007                   By:   /s/ Paul
H. Sheehy          
                          Paul H. Sheehy
                          Executive Vice President



By:   CPSPA, LLC, a Virginia limited liability
        company   Date: June 19, 2007         By:   /s/ Steven A.
Middleton          
                Steven A. Middleton
                Manager



"PURCHASER"   NTS REALTY HOLDINGS LIMITED
PARTNERSHIP, a Delaware limited partnership   By:   NTS Realty Capital, Inc., a
Delaware
        Corporation and its Managing General
        Partner   Date: June 19, 2007 By:   /s/ Bryan R. Russell          
Title:   Executive Vice President



21

--------------------------------------------------------------------------------


JOINDER BY ESCROW AGENT

        The undersigned hereby acknowledges that it accepts the obligations of
the Escrow Agent as set forth herein. The Escrow Agent hereby agrees to hold and
distribute the Earnest Money in accordance with the terms and provisions of this
Agreement.

LANDAMERICA/COMMONWEALTH TITLE
INSURANCE COMPANY

By: /s/ Vincent Biller          
Name: Vincent Biller
Title: Vice President

